947 F.2d 505
292 U.S.App.D.C. 89
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Henry L. HILL, Appellant.
No. 90-3012.
United States Court of Appeals, District of Columbia Circuit.
Nov. 8, 1991.

Before MIKVA, Chief Judge, WALD and BUCKLEY, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties and arguments by counsel.   The arguments have been accorded full consideration by the court and occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).


2
Appellant Henry L. Hill says he was prejudiced by the joinder of drug and firearm offenses separated by about six weeks.   But he presents no evidence that the jury used evidence of one crime to infer criminal disposition in the other, or that it cumulated evidence improperly,  Drew v. United States, 331 F.2d 85, 88 (D.C.Cir.1964), except to point to Judge Jackson's conclusion that the two incidents were part of a "continuing course of conduct."   Hill does not argue that the two offenses were improperly joined under Fed.R.Crim.P. 8(a).


3
Judge Jackson instructed the jury to consider each of the offenses separately, and the record suggests that his instructions were followed.   Neither Judge Jackson nor the prosecutor, furthermore, instructed the jury that it could consider evidence of the February 3 offense on any issue relevant to the March 20 offense, even thought they might have done so.   Cf. 331 F.2d at 90.


4
ORDERED and ADJUDGED that appellant's conviction be affirmed.


5
The Clerk is directed to withhold issuance of the mandate until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.